DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-43, 45-52, 54-61 and 63-65 have been examined.
Claims 44, 53 and 62 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard K. Warther on 12/27/2021.
The application has been amended as follows (where only independent Claims 40, 50 and 59 of the 12/20/2021 claims are amended by this Examiner’s Amendment): 

40. An aircraft system for an aircraft engine having a plurality of engine sensors associated therewith, the aircraft system comprising:
an engine monitoring module comprising
a housing mounted at the aircraft engine,
a wireless transceiver carried by the housing, and

a wireless LAN unit and processor at the flight deck of the aircraft and configured to
receive the engine data from the engine monitoring module,
receive current weather forecasting data, and
determine environmental operating performance parameters of the aircraft engine based on the environmental engine emissions data, current weather forecasting data, and different phases of flight as the aircraft flies into changed weather patterns and transmit pilot initiated commands to the aircraft engine to initiate engine operating changes during different phases of flight.

50. An aircraft system for an aircraft engine having a plurality of engine sensors associated therewith, the aircraft system comprising:
an engine monitoring module mounted at the aircraft engine and comprising a wireless transceiver configured to transmit engine data from the plurality of engine sensors wherein the engine data includes engine performance data and environmental engine emissions data during different phases of flight; and
a wireless LAN unit and processor at the flight deck of the aircraft and configured to
receive the engine data from the engine monitoring module,

determine environmental operating performance parameters of the aircraft engine based on the environmental engine emissions data, current weather forecasting data, and different phases of flight as the aircraft flies into changed weather patterns and transmit pilot initiated commands to the aircraft engine to initiate engine operating changes during different phases of flight.

59. A method for operating an aircraft comprising an aircraft engine having a plurality of engine sensors associated therewith, the method comprising:
operating an engine monitoring module mounted at the aircraft engine and comprising a wireless transceiver transmitting engine data from the plurality of engine sensors wherein the engine data includes engine performance data and environmental engine emissions data during different phases of flight; and
operating a wireless LAN unit and processor at the flight deck of the aircraft to
receive the engine data from the engine monitoring module,
receive current weather forecasting data, and
determine environmental operating performance parameters of the aircraft engine based on the environmental engine emissions data, current weather forecasting data, and different phases of flight as the aircraft flies into changed weather patterns and transmit pilot initiated commands to the aircraft engine to initiate engine operating changes during different phases of flight.

Allowable Subject Matter
s 40-43, 45-52, 54-61 and 63-65 allowed.
The following is an examiner’s statement of reasons for allowance: The 12/20/2021 amendments and the Examiner’s Amendments above have rendered moot the rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to delete the subject matter that necessitated these rejections, and have been amended to recite subject matter that is clear and supported by the disclosure. Also, the Examiner notes for the record that regarding the “engine operating parameters” generated using data including “current weather forecasting data”, the Examiner has determined that these “parameters” are generated by using historic data and not necessarily by some complex algorithm that the Applicant has failed to disclose. This can be seen in P[00116] of the Applicant’s specification which recites
“The server will then process the data and predict normal environmental operating performance parameters by phase of flight based on the historical database of flight conditions and known environmental emissions for a number of past flights (Block 760). A Bayesian network may be used as an aid to predict normal environmental operating performance parameters using emissions data and the known flight conditions and weather impacts as obtained from the full flight engine data that had been downloaded during the one flight”,
where this paragraph and others show that historical data is used to determine engine operating parameters based on current conditions.
Furthermore, it has been determined that the “engine operating parameters” are disclosed in a sufficient manner to show possession of the claimed invention. For example, P[00114] of the Applicant’s specification recites
Also, emissions may be high at idle because the pilot is increasing thrust or turbine speeds, causing excess emissions at the airport and exceeding the threshold. The pilot may be able to make corrective actions by throttling down or changing fuel flow”,
which shows that engine thrust and turbine speeds are controlled, where clearly a person having ordinary skill in the art would then recognize that “engine operating parameters” may be generate which control engine thrust and turbine speeds.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Ziarno (2013/0332025) and Mathews, Jr. et al. (9,145,202). While Ziarno teaches an engine monitoring module that measures gas path parameters, and Mathews, Jr. et al. teaches an engine control system for changing the operation of the engine based on aircraft system information, and that sensed parameters associated with an engine are used to control engine components, and teaches using weather information to control engine operation, and teaches determining planned future flight conditions, where flight conditions may be weather, where the engine control system can prepare the engine for maneuvers based on the conditions, and where an engine may be controlled based on the conditions such as by controlling engine thrust, the prior art taken either alone or in combination with other prior art fails to teach or render obvious all claimed limitations of the amended claims taken as a whole, particularly the steps of “determine environmental operating performance parameters of the aircraft engine based on the environmental engine emissions data, current weather forecasting data, and different phases of flight as the aircraft flies into changed weather patterns and transmit pilot initiated commands to the aircraft engine to initiate engine operating changes different phases of flight”, where the prior art does not expressly recite that “environmental engine emissions data” may be used together with engine and weather data to determine “environmental operating performance parameters”. The Examiner notes that the limitations of “environmental operating performance parameters” are examined in view of the Applicant’s disclosure, where P[00115] of the Applicant’s specification recites
“These environmental operating performance parameters include the average or mean emissions for each component or pollutant, for example, as selected hydrocarbons or oxides of nitrogen at a particular phase of flight. There would be spikes and peaks of an engine emission that may deviate from normal for very short periods depending on flight conditions that include weather or other deviations from normal”,
Therefore, these “environmental operating performance parameters” are determined to be different from simply values related to engine control such as engine thrust as taught by Mathews, Jr. et al., and the prior art does not teach the same determination of environmental operating performance parameters using the same data as claimed, as the prior art of record is not concerned with environmental factors related to the engine such as emissions or exhaust amounts that are related to weather and phases of flight as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662